Citation Nr: 1301814	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected low back pain with thoracic spine arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected residuals of left ankle fracture with post-traumatic changes, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected degenerative joint disease (DJD) of both knees, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2010, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the veteran's VA claims file.

In a November 2010 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran is currently service-connected for low back pain with degenerative arthritis of the thoracic spine, evaluated as 10 percent disabling.  A review of the claims file demonstrates that the Veteran has asserted entitlement to an increased rating based upon nonservice-connected lumbar spine symptomatology including lumbar radiculopathy.  See, e.g., the August 2010 Board hearing transcript.
Accordingly, the issue of entitlement to service connection for a lumbar spine disability with radiculopathy has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected low back pain with degenerative arthritis of the thoracic spine is manifested by a disability equating to no worse than a limitation of flexion to 85 degrees with a combined range of motion of the thoracolumbar spine to 225 degrees.  There is no showing of intervertebral disc syndrome including incapacitating episodes with bedrest prescribed by a physician, neurological manifestations, ankylosis, or fracture.

2.  The Veteran's service-connected residuals of left ankle fracture with post-traumatic changes are manifested by no more than moderate limitation of motion, and X-ray evidence of mild degenerative joint disease.

3.  The Veteran's service-connected degenerative joint disease of both knees is manifested by x-ray findings of mild degenerative joint disease with no objective evidence of limitation of motion, pain on motion, instability, or subluxation.

4.  The Veteran's service-connected low back pain with degenerative arthritis of the thoracic spine, left ankle disability, and degenerative joint disease of both knees does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected low back pain with degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West. Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2012).

2.  The criteria for a disability rating in excess of 10 percent for the service-connected residuals of left ankle fracture with post-traumatic changes have not been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

3.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the knees have not been met.  38 U.S.C.A. § 1155 (West 2002 & West. Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2012).

4.  The requirements for referral of the Veteran's claims for increased disability ratings for his service-connected low back pain with degenerative arthritis of the thoracis spine, left ankle disability, and degenerative joint disease of both knees to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claims on appeal, the Veteran filed his claim seeking increased ratings in January 2005.  Letters dated January 2005 and July 2008 satisfied the duty to notify provisions concerning these increased rating claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disabilities and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Additionally, the July 2008 letter provided the Veteran with the Diagnostic Codes used to rate his service-connected disabilities.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).  The timing defect of the July 2008 letter was cured by the RO's subsequent readjudication of the Veteran's claims and issuance of SSOCs in July 2009 and May 2012.

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of these claims is required.

Also, the RO obtained the Veteran's service treatment records (STRs), as well as, VA and private treatment records and secured VA examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The November 2010 Board Remand instructed that the Veteran be requested to provide an appropriate release pertaining to documents related to his Workmen's Compensation claim filed in June 2009.  Pursuant to the Remand, the requisite letter was sent in April 2012 requesting that the Veteran complete an Authorization and Consent to Release Information form (VA Form 21-4142) in order for the AOJ to obtain such information from his employer.  Critically, however, the Veteran did not respond to this letter and has not since submitted the requested information.  Thus, VA has no further duty to him with respect to obtaining these records.

Pursuant to the November 2010 Board Remand, the Veteran was afforded a VA examination in January 2011 as to his pending claims.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis - Schedular Evaluations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned 10 percent disability ratings for the service-connected low back pain with degenerative arthritis of the thoracic spine, left ankle disability, and degenerative joint disease of both knees throughout the appeal period.  As will be explained below, the Board finds that increased disability ratings are not warranted, with respect to the pending claims, at any point during the appeal period.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

a. Low back pain with degenerative arthritis of the thoracic spine

Historically, the Veteran was service-connected for low back pain with degenerative arthritis of the thoracic spine in an April 1996 rating decision; a 10 percent evaluation was assigned.  He now contends that his service-connected low back pain with degenerative arthritis of the thoracic spine has become more disabling than is indicated by the assigned rating.  He therefore contends that a higher rating is warranted.
The Veteran is currently assigned a 10 percent disability rating for his thoracic spine disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 [traumatic arthritis - degenerative arthritis of the spine].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The Veteran's service-connected low back pain with degenerative arthritis of the thoracic spine is currently rated under DC 5242, for degenerative arthritis of the spine, under which the disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  (DC 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensable disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the application of alternative diagnostic codes with respect to this increased rating claim.  To this end, the Board notes that the thoracic vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Thus, pursuant to DC 5010, the evidence does not support a higher rating than the 10 percent currently in effect.  38 C.F.R. § 4.71a, DC 5003, 5010 (2012).

Magnetic resonance imaging (MRI) of the thoracic spine conducted in October 2005 showed left paracentral disc herniation at T8-9.  Thus, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].

The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board recognizes that the Veteran has claimed to experience severe flare-ups of back symptomatology during the appeal period.  See, e.g., the August 2010 Board hearing transcript.  Crucially, however, there is no evidence that he experienced incapacitating episodes with physician prescribed bed rest during such episodes in order to justify a higher rating under DC 5243.  Thus, rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently assigned 10 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of thoracolumbar symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine in effect as of September 26, 2003, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2012).

As indicated above, the Veteran's low back disability with degenerative arthritis of the thoracic spine is rated as 10 percent disabling.  To obtain a higher disability rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5243.

Here, the Veteran was afforded a VA examination in March 2005.  The Veteran provided a detailed history of his thoracic spine disability.  He reported that he experienced mild back pain, which occurred occasionally without radiation.  The examiner noted that the Veteran had no limitation to walking and did not employ any assistive devices for ambulation.  Ankylosis of the thoracic spine was not demonstrated.  Range of motion testing revealed forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The examiner noted that there was not additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.

Private treatment records dated November 2004 documented the Veteran's complaint of "[p]ain from middle of back to tail bone, when standing."  Employer records documented an April 2005 injury in which the Veteran woke up in the morning and was not able to stand up straight due to pain in the back, neck, left arm, and left side of his body.  An MRI conducted in June 2005 showed "right dorsal disc bulge noted with multilevel anterior and posterior spondylosis throughout the thoracic spine."  An MRI performed in October 2005 showed left paracentral disc herniation at T8-9.  A September 2005 private treatment record documented the previous flare-up of back, neck, arm, and lower extremity pain.  The treatment provider noted that the Veteran's gait was normal and stated that the Veteran "can walk on his heels, toes, tandem, and stand on either the right or left foot alone with a normal Romberg."

In a letter dated March 2009, Dr. P.C.K. reported that the Veteran experienced mid-back pain and noted that "[h]e has a very intense paraspinal muscle spasm seen bilaterally in the thoracic area."

At the August 2010 Board hearing, the Veteran testified that he wears a back brace to work in order to address his thoracolumbar symptomatology.  See the August 2010 Board hearing transcript, pg. 3.  He also described recent epidural injections to manage his back pain.  Id.  The Veteran additionally endorsed missing significant time from work due to his back disability.  Id. at pg. 5.

The Veteran was afforded another VA examination as to his thoracolumbar spine in January 2011.  The examiner noted that the Veteran had an "old thoracic spine strain with no significant residual."  He described the Veteran's complaint of moderate to severe, constant, daily back pain.  The examiner also indicated that the Veteran exhibited no evidence of spasm, atrophy, guarding, pain with mobility, tenderness, or weakness.  Range of motion testing revealed forward flexion to 85 degrees; extension to 20 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The combined range of motion was 225 degrees.  The examiner further noted that there was no objective evidence of pain following repetitive motion.  An x-ray of the thoracic spine conducted contemporaneous with the January 2011 examination revealed "anatomic alignment without significant bony abnormality."  The examiner ultimately diagnosed the Veteran with a thoracic spine disability "with minimal, if any, degenerative joint disease," which he indicated addressed "the point that DJD of the thoracic spine was shown on some x-rays but not most recent meaning that it is so minimal it may not even be there; clinically it is not significant."

The January 2011 examiner also described the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine with L3-L4 radiculopathy demonstrated by MRI and electromyographic (EMG) testing.  The examiner then addressed the issue of ability to work as a result of his disabilities.  Specifically, the examiner opined that "[t]he service-connected and nonservice-connected problems are severe enough to make him unemployable in as much as he is still working; he has missed a lot of work related to a number of non-service connected work related events that have involved his lumbar spine and required injections and med[ications] which he said make him unable to drive but he is still at work so he appears to be functioning to some degree."  The examiner continued, "[s]ince he is still on the job one must assume he is employable at present.  Of note is that he had normal lumbar spine x-rays in [the] military and two years thereafter."

Based on the March 2005 and January 2011 VA examination reports and the Veteran's medical treatment records, the Board finds that the 10 percent rating assigned to the service-connected low back pain with degenerative arthritis of the thoracic spine is appropriate.  The Veteran's service-connected thoracic spine disability was manifested by disability equating to no worse than a limitation on the range of motion of flexion to 85 degrees as documented in the January 2011 VA examiner.  Although, there is evidence of thoracic muscle spasm, there is no evidence that said spasm was severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, while there is evidence that the Veteran suffered from a flare-up of back symptomatology in April 2005 which resulted in temporary difficulty standing up straight, no significant postural abnormalities were reported following the resolution of those symptoms.  Further, the Veteran's gait has consistently been shown to be normal in the March 2005 and January 2011 VA examinations as well as in private and VA treatment records dated from 2004 through 2012.  As such, based on these objective findings, the Veteran's thoracic spine disability does not meet the criteria for a 20 percent disability rating.

As previously noted, the Veteran's thoracic spine disability is not presently shown to meet the criteria for rating intervertebral disc syndrome.  Of note, there have been no findings of neurological symptoms such as radicular, bowel or bladder impairment which have been related to the service-connected thoracic spine disability.  The Board recognizes that the Veteran has complained of significant lumbar spine symptomatology including the radiation of pain to the buttocks and lower extremities during the appeal period and has been routinely treated with epidural injections.  See, e.g., the VA treatment records dated January 2012, March 2011, and July 2010.  Specifically, as indicated by the January 2011 VA examiner, the Veteran is currently diagnosed with degenerative disc disease/degenerative joint disease of the lumbar spine with L3-L4 radiculopathy confirmed by EMG.  See the January 2011 VA examination report.  Moreover, the Veteran was afforded a VA examination in March 2012 to address his neurological complaints.  At that time, neurological deficits of the upper and lower extremities were noted and the Veteran was diagnosed with cervical and lumbar radiculopathy, which the VA examiner opined was due to an in-service injury.  Critically, however, there is no evidence of record that the Veteran suffers from neurological impairment as a result of his thoracic spine disability.

Thus, the objective findings and subjective complaints do not meet the criteria for a disability rating in excess of 10 percent under the General Rating Formula, or any other potentially pertinent criteria.

The regulations explicitly take pain upon motion into account, and the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Here, as indicated above, despite the Veteran's description of constant and severe back pain, pain on motion was not demonstrated upon range of motion testing during the January 2011 and August 2005 VA examinations.  See DeLuca, supra.  Thus, even taking into consideration the Veteran's complaints of constant pain, the Board finds that the effect of that pain of the Veteran's range of motion is properly contemplated by the 10 percent schedular rating assigned by the RO under DC 5242.  The Board finds that nothing in the record suggests that pain, weakness, or functional loss-even during periods of flare-up caused more than minimal limitation of motion for throughout the appeal period even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that an evaluation in excess of the currently assigned 10 percent disability rating is not warranted.

In sum, a 20 percent rating is not warranted under the current General Rating Formula for Diseases and Injuries of the Spine because the Veteran does not experience a limitation of his range of motion of flexion greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, making a rating of 40 percent inapplicable under the General Rating Formula for Diseases and Injuries of the Spine.  As discussed above, the January 2011 examiner explicitly considered the Veteran's report of constant, severe pain in reaching these conclusions.  Similarly, ratings of 40 percent, 50 percent or 100 percent are not warranted based upon lack of more significantly restricted range of motion and because the Veteran did not experience ankylosis of his spine at any time during the identified period.  Therefore, the Board finds that an increased rating is not warranted for the Veteran's service-connected low back pain with degenerative arthritis of the thoracic spine.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5003, 5242 (2012).

The Board has considered the assertions by the Veteran that he is entitled to a higher rating for his thoracic spine disability.  The Veteran is competent and credible to attest to the exhibited symptoms in his thoracic spine.  However, the objective evidence of record is more probative and persuasive than the Veteran's descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.
Based on the above, the Board has determined that a schedular rating in excess of 10 percent is not warranted for the service-connected low back pain with degenerative arthritis of the thoracic spine.

b. Residuals of left ankle fracture with post-traumatic residuals

Historically, the Veteran was service-connected for fracture, left ankle, with post-traumatic changes in an April 1996 rating decision; a 10 percent evaluation was assigned.  He now asserts that his left ankle disability is worse than is contemplated by the currently assigned disability rating.  See the Veteran's claim dated January 2005.

The Veteran is currently assigned a 10 percent disability rating for his left ankle disability under 38 C.F.R. § 4.71a, DCs 5010-5271 [traumatic arthritis - ankle, limited motion of].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, supra.

The Veteran suffered a fracture of the left ankle while in service.  The medical evidence indicates that injury has resulted in mild degenerative joint disease of the left ankle.  See the VA examination report dated January 2011.  Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The Board has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Significantly, the evidence does not show restricted motion of the left ankle that would equate to ankylosis and thereby warrant a higher rating pursuant to DC 5270 (ankle, ankylosis of); specifically, ankylosis or fixed position of the left ankle is not demonstrated by repetitive range-of-motion testing.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  In short, the Board finds that the Veteran's left ankle disability is appropriately rated under DC 5271.

Under DC 5003 [degenerative arthritis], arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45 (2012).

Under DC 5171 [ankle, limited motion of], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.  Twenty percent is the maximum disability rating under this DC.

Normal range of motion for the ankle is defined as follows:  dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

The objective findings on clinical examination show the Veteran's left ankle disability to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as the Veteran's left ankle symptomatology is closer to moderate than marked.

The words "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Hence, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the Veteran was afforded a VA examination in March 2005 which addressed his service-connected left ankle disability.  The examiner noted that the Veteran did not exhibit any functional limitations on standing or walking.  The examiner stated that the Veteran did not exhibit constitutional symptoms or incapacitating episodes of arthritis.  The examiner did not conduct range of motion testing.  X-rays performed at the time revealed "left ankle old healed fracture medial malleolus."  The examiner diagnosed the Veteran with "left ankle old healed fracture medial and lateral malleolus with no arthritis."

The Veteran was afforded a second VA examination in August 2005 which revealed normal range of motion in the left ankle.  The examiner documented flexion of the left ankle to 45 degrees and extension to 20 degrees.  He stated that "[t]here is no limitation due to pain and no pain is described during the range of motion."

At the August 2010 Board hearing, the Veteran endorsed symptoms of swelling and pain in his left ankle with periodic flare-ups of symptomatology.  See the August 2010 Board hearing transcript, pgs. 8-13.

Pursuant to the November 2010 Board Remand, the Veteran was afforded a third VA examination in January 2011 with respect to his left ankle.  The examiner noted that there is no evidence of malunion of the os calcis or astragalus.  Pain and repeated effusions were noted.  The examiner described the Veteran's gait as normal and noted that there was no evidence of abnormal weightbearing.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees without pain.  The examiner also stated that there was no additional limitation of motion upon repetitive use.  X-rays performed in January 2011 showed, "two cortical screws seen transfixing an old medial malleolus fracture.  Dorsal and plantar calcaneal spurs are seen.  Mild degenerative changes are seen involving the tibiotalar joint.  There is no acute fracture or dislocation.  Mineralization preserved.  Surrounding soft tissues unremarkable."

Thus, the objective findings on clinical examination show the left ankle to more nearly approximate the assigned 10 percent rating.  Although the Veteran has stated that he has pain in his left ankle, he has exhibited no less than half of the expected normal motion in left dorsiflexion and near full left plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The degenerative changes of the left ankle were assessed as mild.  He has not regularly used assistive devices.  His gait is normal and does not result in abnormal weight bearing.  Moreover, the Board notes that VA and private treatment records dated 2004 through 2012 do not document any complaints of or treatment for the service-connected left ankle disability.  Thus, there is no objective medical evidence of record that contradicts the findings of the January 2011, August 2005, and March 2005 VA examiners.

For these reasons, the Board considers the Veteran's left ankle disability to more nearly approximate the criteria for a moderate ankle disability under DC 5271.  38 C.F.R. § 4.71a, DC 5271.  An increased rating in excess of 10 percent for residuals of left ankle fracture with post-traumatic changes is denied.  38 C.F.R. §§ 4.7, 4.71a, DC 5271.

c. Degenerative joint disease of both knees

Historically, the Veteran was service-connected for degenerative joint disease of both knees in an April 1996 rating decision.  He now asserts that his knee disabilities are worse than is contemplated by the currently assigned disability rating.  See the Veteran's claim dated January 2005.

The Veteran is currently assigned a 10 percent disability rating for degenerative joint disease of both knees under 38 C.F.R. § 4.71a, DC 5003 [arthritis, degenerative].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, supra.

As indicated above, under DC 5003 [degenerative arthritis], arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Here, the Veteran was initially afforded a VA examination in March 2005 to assess the severity of his service-connected bilateral knee disability.  The examiner indicated that the Veteran did not exhibit any constitutional symptoms or incapacitating symptoms of arthritis.  Functional limitations on standing and walking were also not demonstrated.  X-rays of the knees conducted in March 2005 revealed normal right and left knees.  Range of motion testing was not performed at that time.

The Veteran was afforded a second VA examination in August 2005 at which time range of motion testing revealed normal flexion of the knees to 140 degrees, bilaterally.  The examiner noted that there was no pain on motion and no limitation of movement due to pain, weakness, fatigue, or lack of endurance upon repetition.

Private treatment records dated June 2004 show that the Veteran complained of knee swelling following a long weekend drive.  Private treatment records also documented complaints of bilateral knee pain in November 2004 and January 2005.  

At the August 2010 Board hearing, the Veteran testified that he treated his bilateral knee symptomatology primarily on his own with the use of over-the-counter medication and compression socks.  See the August 2010 Board hearing transcript, pg. 6.  The Veteran further stated that he experienced trouble walking on sandy and uneven surfaces, and had noticed a lot of swelling in his knees.  Id. at pg. 7.

Pursuant to the November 2010 Board Remand, the Veteran was afforded another VA examination in January 2011, which addressed his service-connected bilateral knee disability.  The examiner indicated that the Veteran complained of bilateral knee pain and repeated effusions.  The examiner noted that the Veteran's knees did not exhibit any instability or patellar or meniscus abnormality.  Bilateral peripatellar crepitus was documented by the VA examiner.  Range of motion studies conducted during the January 2011 VA examination showed flexion to 140 degrees bilaterally.  The examiner stated that there was no additional limitation of motion after three repetitions of range of motion.  Additionally, there was no objective evidence of pain with active motion, bilaterally.  Contemporaneous x-rays of the knees demonstrated "minimally degenerative left and right knees."  The examiner diagnosed the Veteran with "age-typical degenerative joint disease" of the knees.

In order to warrant an increased, 20 percent evaluation, the evidence must show the presence of x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5003 or at least moderate impairment of the Veterans' knees to include recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  An increased evaluation would additionally be warranted upon a showing of limitation of flexion to 30 degrees or of extension to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Accordingly, with respect to the range of motion studies performed in August 2005 and January 2011, the Veteran consistently exhibited flexion of 140 degrees, bilaterally.  This far exceeds limitation to 45 degrees required for the assignment of a compensable rating under DC 5260.  There is no evidence which indicates a greater limitation of flexion exists.  Accordingly, increased disability ratings cannot be assigned based on DC 5260.

Under DC 5261, a 10 percent evaluation is warranted for limitation of knee extension to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  The VA examination and treatment records consistently demonstrate full extension of the bilateral knees, with no impairment noted.  Accordingly, the medical evidence demonstrates that the Veteran's bilateral knee extension measurements far exceed those required for the assignment of a compensable disability rating pursuant Diagnostic Code 5261.

Moreover, Board notes that the Veteran complained of trouble walking on uneven surfaces due to his bilateral knee disability.  However, there is no objective evidence of either recurrent subluxation or lateral instability to warrant an increased or separate rating under DC 5257.  Instability and subluxation were not shown in the March 2005, August 2005, or January 2011 VA examinations.  In addition, there are no complaints of or treatment for instability or subluxation documented in the VA and private treatment records dated 2004 to 2012.

The Board further notes that there is no evidence, nor does the Veteran so contend, of incapacitating episodes due to his bilateral knee disability.

Where there is no limitation of motion, but the loss of range of motion is noncompensable with no evidence of incapacitating episodes, a 10 percent disability rating will be assigned.  See 38 C.F.R. § 4.71a, DC 5003.  So it is in this case.  Accordingly, the increased rating claim must be denied.

The medical evidence does not reflect that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain are adequately addressed by the 10 percent rating currently assigned.  Specifically, the August 2005 and January 2011 VA examiners noted the Veteran's complaints of bilateral knee pain, but noted that he did not report pain upon active motion.  As indicated above, the Veteran was consistently able to achieve full flexion of 140 degrees bilaterally.  Thus, the pain does not appear to be productive of an increased disability rating.  The Board additionally notes that the Veteran's range of motion was not additionally affected by repetition, weakness, fatigue, or lack of endurance.  See the VA examination reports dated August 2005 and January 2011.  Thus, the only DeLuca factor present is subjective complaints of pain, which is not however productive of functional loss.  The Board therefore finds that the assignment of additional disability based on DeLuca factors is not warranted.

Accordingly, for the reasons expressed above, the Board finds that the Veteran's bilateral knee disability is appropriately assigned a single 10 percent disability rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  An increased rating in excess of 10 percent for degenerative joint disease of both knees is denied.  38 C.F.R. §§ 4.7, 4.71a, DC 5003.


III.  Extraschedular Evaluation

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  In this regard, the Board notes that it is undisputed that the service-connected thoracic spine, left ankle, and bilateral knee disabilities have had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

IV.  Rice Considerations

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this case, the evidence shows that the Veteran is currently employed full-time.  He has submitted evidence from his employer demonstrating that he has been placed on light duty as a result of his nonservice-connected cervical and lumbar spine disabilities.  See the light duty assignment form dated March 2006 and reasonable accommodation form dated April 2006.  Critically, there is little evidence to suggest that the Veteran is currently unemployable as a result of his service-connected thoracic spine, left ankle, or bilateral knee disabilities.  Moreover, as indicated by the January 2011 VA examiner, the evidence of record shows that the Veteran's thoracic spine, left ankle, and bilateral knee disabilities have no more than a moderate impact on his daily functioning.  In fact, the January 2011 VA examiner explicitly concluded that "[t]he service-connected and nonservice-connected problems are severe enough to make him unemployable in as much as he is still working; he has missed a lot of work related to a number of non-service connected work related events that have involved his lumbar spine and required injections and med[ications] which he said make him unable to drive but he is still at work so he appears to be functioning to some degree."  The examiner continued, "[s]ince he is still on the job one must assume he is employable at present."

Accordingly, the objective evidence of record shows that the Veteran's service-connected thoracic spine, left ankle, and bilateral knee disabilities do not cause the Veteran to be unemployable.  Rather, the Veteran's employment appears to be more significantly impacted by his nonservice-connected lumbar spine disability, which has been referred to the RO for appropriate action.













ORDER

Entitlement to an increased disability rating for service-connected low back pain with degenerative arthritis of the thoracic spine is denied.

Entitlement to an increased disability rating for service-connected residuals of left ankle fracture with post-traumatic changes is denied.

Entitlement to an increased disability rating for service-connected degenerative joint disease of both knees is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


